Citation Nr: 1730186	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  14-14 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  The propriety of the reduction of monthly compensation benefits to $66.58 due to incarceration. 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy with active duty from May 1978 to July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge with respect to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  A transcript of that hearing has been associated with the record.

This claim was previously before the Board in February 2016, at which time it was remanded for further development, to include PTSD stressor development.  The claim has now returned to the Board for further appellate action.

The Board notes that although the Veteran has submitted a claim solely for PTSD, the Board has recharacterized the issue as a claim for any acquired psychiatric disability, to include PTSD.  Clemons v. Shineski, 23 Vet. App. 1 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's claim can be decided on the merits. 

A review of the Veteran's post-service treatment records include an indication that the Veteran was in receipt of Social Security disability benefits prior to being incarcerated.  A review of the record shows that these records are not associated with the claims file and therefore, a remand is necessary to obtain these records in order to satisfy the VA's duty to assist.  38 C.F.R. § 3.159(c)(2) (2016).

Additionally, as to the issue of the reduction of monthly compensation benefits due to incarceration, in the April 2016 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran requested a videoconference hearing.  To date, this hearing request has neither been withdrawn nor scheduled.  Therefore, a remand to schedule the Veteran for the requested hearing is required.  38 C.F.R. §§ 20.703 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration and request a copy of the Veteran's completed Social Security disability benefits file, including any medical records used in granting disability benefits to the Veteran.  

If the AOJ cannot locate these records, they must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence, and (c) describe any further action it will take with respect to these claims. 

2.  Schedule the Veteran for a videoconference hearing in accordance with his request regarding the issue of the propriety of the reduction of monthly compensation benefits to $66.58 due to incarceration.  

3.  Then, following the completion of any additional development that may be required as a result of the receipt of additional records, readjudicate the claim for service connection for an acquired psychiatric disorder.  If any decision remains unfavorable to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

